Beck, J.
(dissenting). — In my judgment there is not such total absence of evidence to sustain the finding of negligence- on the part of the defendant, upon which the verdict of the jury must have been based; as to authorize us to disturb the judgment of the court *519below. I think there was evidence of negligence upon which. the jury,in the exercise of their lawful discretion, could have found for plaintiff, without being moved thereto by passion or prejudice. It is useless to discuss the evidence, and point out the testimony tending to skow negligence of defendant, as such, discussion would be profitable neither to the parties nor to the profession.